DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed October 18, 2019. Claims 1-6 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 5, and 6 recite “the past”, “the number of the traffic accident”. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 recite “the same route guidance information”. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 recite “the outside of the vehicle”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 5 and 6 contain similar limitations as claim 1 so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over Adderly et al, US 2017/0167885, in view of Wan et al. US 2018/0058875, hereinafter referred to as Adderly and Wan, respectively.

Regarding claim 1, Adderly discloses an information processing system comprising: 
a vehicle (See at least ¶ 19, “Herein disclosed is GPS technology for a vehicle that integrates information to decide a route to drive, wherein the information includes data about the driver of the vehicle, which may result in safer GPS routes based on driver level analytics”); and 
an information processor that acquires information acquired by the vehicle from the vehicle (See at least ¶ 31, “In response to receiving data from route planning process 132 and from collection and initialization process 136, data analysis process 134 responsively analyzes received characteristics for each road segment of a potential route and received characteristics for driver 112, i.e., driving data 122 and driver identity data 120”), wherein 
the vehicle acquires location information of the vehicle and acquires driving information of a driver of the vehicle, so as to provide route guidance on the basis of route guidance information generated in the information processor (See at least ¶ 3, “global positioning system routing, including receiving, by a GPS, a destination location from a current driver of a vehicle and identifying, by a GPS route planning process of the GPS, potential routes for the vehicle to the destination location. A data analysis process of the GPS rates the potential routes based on how characteristics of the potential routes relate to characteristics of the current driver. The GPS route planning process selects a route for the current driver responsive to the ratings. The GPS displays the selected route to the driver on a display”), and 
the information processor stores traffic accident information, in which driving skill of a driver involved in a traffic accident occurred in the past and the number of the traffic accident at a point where the traffic accident has occurred are associated with location information of the (See at least ¶ 29, “collection and initialization process 136 sends to data analysis process 134 the driving data 122 collected for current driver 112, which may include experience history and history of accidents, moving traffic violations and other driver behavior data, etc., as described herein”), (The examiner notes that the driving skill of the driver is equivalent to an experience level/history) and calculates the driving skill of the driver on the basis of the driving information (See at least ¶ 53, “Experience level may be defined by i) estimated number of total hours driven or distance driven and estimated number or percentage of hours or distance driven on various types of roads, such as local streets with stop lights, non-divided highways, limited access, divided highways, etc., and ii) driving conditions experienced and estimated number or percentage of hours or distance driven in the given driving conditions, such as i) day or night, ii) types of weather, e.g., wet, ice and snow, iii) levels of traffic, e.g., light, moderate and heavy, etc”), (The examiner notes that the driving skill of the driver is equivalent to an experience level), so as to generate the route guidance information on the basis of the calculated driving skill and the traffic accident information (See at least ¶ 92, “The system may recommend a route based on determining from the characteristics that the route is the safest for current driver, i.e., vehicle operator, that the route fits a driving style of the vehicle operator, e.g., historical behavior, that the route avoids situations where the driver has limited experience, or based on a combination of one or more of the above.”).
Adderly fails to explicitly disclose driving skill of a driver.
However, Wan teaches driving skill of a driver (See at least ¶ 39, “The user description 206 can include information describing one or more aspects of the corresponding party, such as the system user…The user description 206 can further include information such as vehicles owned or used by the corresponding party, estimated skill level, driving habits, or a combination thereof”), (See at least ¶ 63, “The maneuver difficulty rating 232 is a representation of an amount of care, attention, skill, or a combination thereof necessary to traverse the candidate route 214 or a portion therein”), (See at least ¶ 113, “a skill level or an amount of attention necessary with traversing or following certain paths or segments.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing system of Adderly and include driving skill of a driver as taught by Wan because it would allow the system to include instructions or guidance information for guiding the system user to follow or traverse the candidate route (See at least Wan ¶ 55).

Regarding claim 2, Adderly discloses the information processing system according to claim 1, wherein in the case where the number of the traffic accident in the traffic accident information changes by the driving skill, the information processor generates the route guidance information that differs by the calculated driving skill (See at least ¶ 30, “determine that current road segment conditions in one instance are not suitable for one of the two drivers based on different driving data 122 and driver identity data 120 collected for the different drivers”), (See at least ¶ 31, “In response to receiving data from route planning process 132 and from collection and initialization process 136, data analysis process 134 responsively analyzes received characteristics for each road segment of a potential route and received characteristics for driver 112, i.e., driving data 122 and driver identity data 120, and generates an avoidance category for each road segment for the particular driver 112”), (See at least ¶ 52, “Driving issues collected for driving data 122 of a particular driver 112 may include i) experience level, ii) records of accidents, which may include types of accidents”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to modify the route guidance based on different type of information from the driver and traffic information).

Regarding claim 3, Adderly discloses the information processing system according to claim 1, wherein in the case where the number of the traffic accident in the traffic accident information is not correlated with the driving skill, the information processor generates the same route guidance information regardless of the calculated driving skill (See at least ¶ 92, “The system may recommend a route based on determining from the characteristics that the route is the safest for current driver, i.e., vehicle operator, that the route fits a driving style of the vehicle operator, e.g., historical behavior, that the route avoids situations where the driver has limited experience, or based on a combination of one or more of the above.”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to modify the route guidance based on different types of information from the driver and traffic information to generate a route guidance. It is a design choice if the systems uses one or more combination of data to calculate a route guidance).

Regarding claim 4, Adderly discloses the information processing system according to claim 1, wherein the vehicle includes at least one of a cabin camera that is installed in a cabin of the vehicle and an outside camera that captures an image on the outside of the vehicle, and acquires the driving information from at least one of an image captured by the cabin camera and a travel image of the vehicle captured by the outside camera (See at least ¶ 55, “collecting driving data 122 specific to driver 112, who is identified by driver identity data 120, collection and initialization process 136 collects historical data via operation of GPS unit 104 and vehicle control system sensors, such as a camera and a remote distance measuring device (e.g., radar or ultrasonic based), that occurs when driver 112 is operating vehicle 106, including driver behavior and data related to experience level, such as described herein.”), (The examiner notes that interior and exterior cameras used to capture image sand data  are conventional and well known it the art).

Regarding claim 5, Adderly discloses a program that is operated in an information processing system including: a vehicle; and an information processor acquiring information acquired by the vehicle from the vehicle (See at least ¶ 19, “Herein disclosed is GPS technology for a vehicle that integrates information to decide a route to drive, wherein the information includes data about the driver of the vehicle, which may result in safer GPS routes based on driver level analytics”), the program comprising: 
making the vehicle execute: 
a step of acquiring location information of the vehicle (See at least ¶ 3, “receiving, by a GPS, a destination location from a current driver of a vehicle and identifying, by a GPS route planning process of the GPS, potential routes for the vehicle to the destination location”); 
a step of acquiring driving information of a driver of the vehicle (See at least ¶ 31, “In response to receiving data from route planning process 132 and from collection and initialization process 136, data analysis process 134 responsively analyzes received characteristics for each road segment of a potential route and received characteristics for driver 112, i.e., driving data 122 and driver identity data 120”); and 

a step of storing traffic accident information in which driving skill of a driver involved in a traffic accident occurred in the past and the number of the traffic accident at a point where the traffic accident has occurred are associated with location information of the point (See at least ¶ 29, “collection and initialization process 136 sends to data analysis process 134 the driving data 122 collected for current driver 112, which may include experience history and history of accidents, moving traffic violations and other driver behavior data, etc., as described herein”), (The examiner notes that the driving skill of the driver is equivalent to an experience level/history); 
a step of calculating the driving skill of the driver on the basis of the driving information (See at least ¶ 53, “Experience level may be defined by i) estimated number of total hours driven or distance driven and estimated number or percentage of hours or distance driven on various types of roads, such as local streets with stop lights, non-divided highways, limited access, divided highways, etc., and ii) driving conditions experienced and estimated number or percentage of hours or distance driven in the given driving conditions, such as i) day or night, ii) types of weather, e.g., wet, ice and snow, iii) levels of traffic, e.g., light, moderate and heavy, etc”), (The examiner notes that the driving skill of the driver is equivalent to an experience level); and 
a step of generating the route guidance information on the basis of the calculated driving skill and the traffic accident information (See at least ¶ 92, “The system may recommend a route based on determining from the characteristics that the route is the safest for current driver, i.e., vehicle operator, that the route fits a driving style of the vehicle operator, e.g., historical behavior, that the route avoids situations where the driver has limited experience, or based on a combination of one or more of the above.”).
Adderly fails to explicitly disclose driving skill of a driver.
However, Wan teaches driving skill of a driver (See at least ¶ 39, “The user description 206 can include information describing one or more aspects of the corresponding party, such as the system user…The user description 206 can further include information such as vehicles owned or used by the corresponding party, estimated skill level, driving habits, or a combination thereof”), (See at least ¶ 63, “The maneuver difficulty rating 232 is a representation of an amount of care, attention, skill, or a combination thereof necessary to traverse the candidate route 214 or a portion therein”), (See at least ¶ 113, “a skill level or an amount of attention necessary with traversing or following certain paths or segments.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program of Adderly and include driving skill of a driver as taught by Wan because it would allow the program to include instructions or guidance information for guiding the system user to follow or traverse the candidate route (See at least Wan ¶ 55).

Regarding claim 6, Adderly discloses a control method in an information processing system including: a vehicle; and an information processor acquiring information acquired by the vehicle from the vehicle, the control method comprising: 
in the vehicle (See at least ¶ 19, “Herein disclosed is GPS technology for a vehicle that integrates information to decide a route to drive, wherein the information includes data about the driver of the vehicle, which may result in safer GPS routes based on driver level analytics”), 
a step of acquiring location information of the vehicle (See at least ¶ 3, “receiving, by a GPS, a destination location from a current driver of a vehicle and identifying, by a GPS route planning process of the GPS, potential routes for the vehicle to the destination location”); 
a step of acquiring driving information of the driver of the vehicle (See at least ¶ 31, “In response to receiving data from route planning process 132 and from collection and initialization process 136, data analysis process 134 responsively analyzes received characteristics for each road segment of a potential route and received characteristics for driver 112, i.e., driving data 122 and driver identity data 120”); and 
a step of providing route guidance on the basis of route guidance information that is generated in the information processor (See at least ¶ 3, “A data analysis process of the GPS rates the potential routes based on how characteristics of the potential routes relate to characteristics of the current driver. The GPS route planning process selects a route for the current driver responsive to the ratings”), (The examiner notes that the driving skill of the driver is equivalent to an experience level/history); 
in the information processor, 
a step of storing traffic accident information in which driving skill of a driver involved in a trafic accident occurred in the past and the number of the traffic accident at a point where the traffic accident has occurred are associated with location information of the point (See at least ¶ 29, “collection and initialization process 136 sends to data analysis process 134 the driving data 122 collected for current driver 112, which may include experience history and history of accidents, moving traffic violations and other driver behavior data, etc., as described herein”), (The examiner notes that the driving skill of the driver is equivalent to an experience level/history); 
a step of calculating the driving skill of the driver on the basis of the driving information (See at least ¶ 53, “Experience level may be defined by i) estimated number of total hours driven or distance driven and estimated number or percentage of hours or distance driven on various types of roads, such as local streets with stop lights, non-divided highways, limited access, divided highways, etc., and ii) driving conditions experienced and estimated number or percentage of hours or distance driven in the given driving conditions, such as i) day or night, ii) types of weather, e.g., wet, ice and snow, iii) levels of traffic, e.g., light, moderate and heavy, etc”), (The examiner notes that the driving skill of the driver is equivalent to an experience level); and 
a step of generating the route guidance information on the basis of the calculated driving skill and the traffic accident information (See at least ¶ 92, “The system may recommend a route based on determining from the characteristics that the route is the safest for current driver, i.e., vehicle operator, that the route fits a driving style of the vehicle operator, e.g., historical behavior, that the route avoids situations where the driver has limited experience, or based on a combination of one or more of the above.”).
Adderly fails to explicitly disclose driving skill of a driver.
However, Wan teaches driving skill of a driver (See at least ¶ 39, “The user description 206 can include information describing one or more aspects of the corresponding party, such as the system user…The user description 206 can further include information such as vehicles owned or used by the corresponding party, estimated skill level, driving habits, or a combination thereof”), (See at least ¶ 63, “The maneuver difficulty rating 232 is a representation of an amount of care, attention, skill, or a combination thereof necessary to traverse the candidate route 214 or a portion therein”), (See at least ¶ 113, “a skill level or an amount of attention necessary with traversing or following certain paths or segments.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adderly and include driving skill of a driver as taught by Wan because it would allow the method to include instructions or guidance information for guiding the system user to follow or traverse the candidate route (See at least Wan ¶ 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665